10/17/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0299


                                          DA 22-0299
                                       _________________

 JAIMI L. ESPY,

               Plaintiff, Appellant,
               and Cross-Appellee,

       vs.                                                          ORDER

 BRIAN A. LAGRECA, MD,

               Defendant, Appellee,
               and Cross-Appellant.
                                  _________________

       On September 14, 2022, the mediator for this appeal filed a report stating that the
case has settled. Nothing further has been filed.
       Therefore, and pursuant to M. R. App. P. 7(7)(b),
       IT IS ORDERED that this appeal is DISMISSED.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                  October 17 2022